Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-13 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
collecting history information, wherein the history information comprises one or more shopping episodes from a plurality of customers, wherein each shopping episode comprises one or more purchased items;
transforming the history information into a matrix of observed substitutions, wherein an observed substitution comprises an alternative item;
generate item embeddings;
receiving input comprising an item;
identifying a substitution similarity between the item and another item based on the item embeddings.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing and sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
training a neural network on the matrix of observed substitutions to generate item embeddings;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of the additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 2-13 are directed to the abstract idea itself. In addition, even if these claims were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
training a neural network on the matrix of observed substitutions to generate item embeddings;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicker (US 2003/0105682) in view of YOON (US 2019/0179915).
	

	Referring to Claim 1, Dicker teaches a computer-implemented method of identifying item substitutions comprising:
collecting history information, wherein the history information comprises one or more shopping episodes from a plurality of customers, wherein each shopping episode comprises one or more items (see Dicker ¶¶0115,139);
transforming the history information into a matrix of observed substitutions, wherein an observed substitution comprises an alternative item (see Dicker ¶¶0116,118);
generate item embeddings (see Dicker ¶0106, the CI index);
receiving input comprising an item (see Dicker ¶0086);
identifying a substitution similarity between the item and another item based on the item embeddings (see Dicker ¶0086 and Fig. 2).
Dicker does not teach wherein the item embeddings are generated using by training a neural network on the matrix of observed substitutions. However, YOON teaches training a neural network on a matrix of observed substitution to generate item embeddings (see YOON ¶¶0011,47). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the invention in Dicker would continue to generate item embeddings, except that now they would be generated by training a neural network on a matrix of observed substitution. This is a predictable result of the combination.

	Referring to Claim 2, Dicker teaches the computer-implemented method of claim 1, wherein the item embeddings define a vector space configured such that items that are closer in the vector space are observed substitutions (see Dicker ¶0106, a larger CI means a greater degree of similarity).

	Referring to Claim 3, Dicker teaches the computer-implemented method of claim 1, wherein transforming the purchase history information into a matrix of observed substitutions further comprises:
creating a set of paired items (see Dicker ¶0116, product A and B are related);
qualifying the paired items on whether the paired of items were both bought by one of the plurality of customers in different shopping episodes (see Dicker ¶0116, purchased during the same session).

	Referring to Claim 4, Dicker teaches the computer-implemented method of claim 3, further comprising qualifying the paired items as never purchased in the same shopping episode (see Dicker ¶0116, product A and B not purchased in the same session).

	Referring to Claim 5, Dicker teaches the computer-implemented method of claim 3, wherein the set comprises samples of more popular items more frequently (see Dicker ¶0116, the items are deemed related based on the viewing/purchase history).

	Referring to Claim 7, Dicker teaches the computer-implemented method of claim 1, further comprising generating a similarity matrix comprising the similarity between all items (see Dicker ¶0077).

	Referring to Claim 9, Dicker teaches the computer-implemented method of claim 7, further comprising clustering the similarity matrix to generate one or more customer need states (see Dicker ¶0155).

	Referring to Claim 10, Dicker teaches the computer-implemented method of claim 9, further comprising: receiving information associated with one or more spacings of a store (see Dicker Fig. 6); determining an optimal item allocation within the one or more spacings based on the customer need states (see Dicker ¶0166).

	Referring to Claim 11, Dicker teaches the computer-implemented method of claim 9, further comprising receiving information associated with the layout of a store (see Dicker Fig. 6); determining an optimal item arrangement within a layout based on the customer need states (see Dicker ¶0166).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicker (US 2003/0105682) in view of KARMAKAR (US 2020/0043022).

	Referring to Claim 6, Dicker teaches the computer-implemented method of claim 1. Dicker does not teach wherein identifying a substitution similarly between the item and another item based on the item embeddings further comprises calculating a cosine similarity between the item and a potential substitution. However, KARMAKAR teaches this (see ¶¶0072,75). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine these references because the results would be predictable. Specifically, Dicker would continue to teach identifying a substitution similarly between the item and another item based on the item embeddings except that now it would also teach comprises calculating a cosine similarity between the item and a potential substitution according to the teachings of KARMAKAR. This is a predictable result of the combination.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicker (US 2003/0105682) in view of Reference V (see PTO-892).

	Referring to Claim 8, Dicker teaches the computer-implemented method of claim 7, and further teaches a categorization of items based on decisions made by the plurality of customers (see Dicker ¶0077). Dicker does not teach generating a dendrogram to represent this categorization. However, Reference V teaches generating a dendrogram to represent various data (see Reference V). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine these references because the results would be predictable. Specifically, Dicker would continue to teach a categorization of items based on decisions made by the plurality of customers except that now it would generate a dendrogram to represent this data according to the teachings of Reference V. This is a predictable result of the combination.

Remarks
Claims 12-13 are not in condition for allowance because they are rejected under 35 U.S.C. 101.
Additional prior art that is relevant to the invention but not relied upon includes:
Konik (US 2015/0339756) which teaches determining substitute items based on user history
Reference U (see PTO-892) which teaches using matrix factorization with a neural network
A.	The applicant respectfully argues on page 5 of the remarks that the claims should be eligible under 35 U.S.C. 101 because they recite training a neural network on a matrix of observed substitutions to generate item embeddings and identifying a substitution similarity between an item and another item based on the item embeddings. The applicant argues that this is rooted in computer technology and therefore eligible.
The examiner respectfully disagrees. The second part, involving the identifying a substitution, is part of the abstract idea itself. The first part, the training a neural network, is an additional limitation. But it does not amount to an improvement in a computer or technology. Nor does it amount to something beyond a general linking to a technology. For these reasons, the applicant’s arguments are not persuasive.
B.	The applicant argues that the newly amended limitations are not taught by the prior art. The examiner respectfully disagrees and directs the applicant to the citations above in the rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625